Citation Nr: 1044408	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a gynecological disability, 
claimed as removal of an ovary.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1986 to October 1989 and from November 1990 to June 1991 
in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. 
Florida.

In December 2008, the Veteran appeared before the undersigned and 
gave testimony in support of her claim.  A copy of the transcript 
has been associated with the claims folder. 

In January 2009, the Board remanded for further development of 
the matter on appeal.  Specifically, the Board instructed the RO 
to provide the Veteran an examination and to readjudicate her 
claim.  In March 2009, the Veteran was provided an examination 
for her disability and her claim was subsequently readjudicated 
in an April 2010 supplemental statement of the case.  Thus, there 
is compliance with Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).
 
The Veteran also perfected an appeal for service connection for 
posttraumatic stress disorder (PTSD) which was also the subject 
of the Board's January 2009 remand.  During the pendency of this 
appeal, the RO granted service connection for PTSD in an April 
2010 rating decision.  As this represents a full grant of 
benefits sought, the issue is no longer on appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
gynecological disability, claimed as removal of an ovary, is 
related to service.
CONCLUSION OF LAW

A gynecological disability, claimed as removal of an ovary, was 
not incurred in or aggravated in service.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2004, September 2004, August 
2005,  the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  A June 2006 
letter also notified the Veteran of the process by which 
disability ratings and effective dates are established.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran 
with respect to her claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
All available service treatment records have been associated with 
the claims file.  In August 2005, the claims manager at the RO 
indicated that multiple attempts were made to obtain additional 
service treatment records, all procedures had been followed, and 
all efforts had been exhausted.   The Board finds that additional 
efforts to obtain these records would be futile, and as such, the 
Board finds that VA has fulfilled its duty to assist in obtaining 
such records.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has 
been undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  Russo v. Brown, 9 
Vet. App. 46 (1996).  All other identified and available 
treatment records have been secured.  

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded her current complaints, conducted 
an appropriate evaluation of the Veteran, and rendered an 
appropriate diagnosis and opinion consistent with the remainder 
of the evidence of record.  The Board, therefore, concludes that 
this examination report is adequate for purposes of rendering a 
decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and her representative have not contended otherwise.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claim.  As noted above, she presented 
testimony in a hearing before the undersigned in December 2008.  

Analysis

The Veteran asserts that her current gynecological disability, 
specifically removal of an ovary, is related to service.  She 
contends that she was treated during service for pelvic 
inflammatory disease for which she did not receive follow up 
treatment, and subsequently resulted in her having her ovary 
removed.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, to establish "direct" service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  38 C.F.R. § 3.303(b).

With respect to Hickson element (1), current disability, it is 
uncontroverted that the Veteran currently has a gynecological 
disability.  The March 2009 VA examiner noted that post-service, 
the Veteran had uterine fibroids which healed without residuals 
and complex left ovarian cyst.  Additionally, she is status-post 
salpingoopherectomy.  Therefore, Hickson element (1) is met.  

With respect to the Hickson element (2), available service 
treatment records show that the Veteran was hospitalized and 
treated for three days in service in February 1991 for pelvic 
inflammatory disease.  Therefore, Hickson element (2) is met.  

With respect to crucial Hickson element (3), medical nexus, the 
question presented in this case, i.e., the relationship, if any, 
between the Veteran's current gynecological disability and her 
military service is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The March 2009  VA examiner noted that the Veteran's in-service 
acute pelvic inflammatory disease resolved without residuals and 
her post-service uterine fibroids status post myomectomy healed 
without residuals.  As to the complex left ovarian cyst which was 
incurred after service and status-post salpingoopherectomy, the 
examiner noted that it was less likely than not related to the 
Veteran's service, including her in-service treatment for pelvic 
inflammatory disease.  The examiner reasoned that there was no 
medical record documentation showing objective evidence of 
uterine fibroids or ovarian cysts during service and there was no 
medical record documentation to support chronic pelvic 
inflammatory disease.  

The Veteran has submitted no competent medical nexus opinion to 
the contrary.  To the extent that the Veteran herself believes 
that her gynecological disability is somehow related to his 
military service, it is now well established that laypersons, 
such as the Veteran, without medical training are not competent 
to comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Veteran has had ample opportunity to secure medical evidence 
in her favor and submit the same to VA.  She has not done so.  
See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to 
support a claim for VA benefits).

To the extent that the Veteran is contending that her 
gynecological disability existed since service, she has not 
presented supporting medical evidence.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) (noting there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent).

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed gynecological disability is not related to her military 
service.  Accordingly, Hickson element (3), medical nexus, has 
not been satisfied, and the claim fails on that basis.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a gynecological disability, claimed as 
removal of an ovary, is denied.




____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


